Case 8:19-cr-00097-CEH-SPF Document 39 Filed 02/11/21 Page 1 of 9 PageID 210




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                                         Case No.: 8:19-cr-97-CEH-SPF

RICHARD ALLEN BELL
___________________________________/

                                         ORDER

       This matter comes before the Court on Defendant’s “Motion for

Compassionate Relief Pursuant to 18 U.S.C. § 3582(c)(1)(A) Under 4205(g)” (Doc.

32). Defendant requests compassionate release under the First Step Act due to

COVID-19 concerns.1 The Government filed a response in opposition (Doc. 35). The

Court, having considered Defendant’s motion and being fully advised in the premises,

will deny Defendant’s Motion for Compassionate Release.

I.     BACKGROUND

       Pursuant to a guilty plea accepted April 2, 2019, Defendant Richard Allen Bell

was adjudicated guilty on June 13, 2019, of one count of conspiracy to commit money

laundering in violation of 18 U.S.C. § 1956(h). Docs. 18, 30. Defendant was sentenced

to a total term of 40 months’ imprisonment, 36 months’ supervised release, and

ordered to pay $342,216.64 in restitution. Doc. 30 at 2–3, 5. Defendant is a 58-year-

old white male who is incarcerated at Edgefield FCI in South Carolina with a




1
 Coronavirus disease 2019, known as COVID-19, is the illness caused by the SARS-CoV-2 virus. On
March 11, 2020, the World Health Organization declared COVID-19 a pandemic.
Case 8:19-cr-00097-CEH-SPF Document 39 Filed 02/11/21 Page 2 of 9 PageID 211




scheduled release date of May 28, 2022. See Federal Bureau of Prisons, Inmate Locator,

https://www.bop.gov/inmateloc/ (last accessed Feb. 11, 2021). On June 12, 2020,

Defendant moved for compassionate relief requesting modification of his sentence due

to the COVID-19 pandemic coupled with his medical conditions and family

circumstances. Doc. 32.

      Defendant first argues that exhaustion of administrative remedies is

unnecessary and futile. Id. at 4. Defendant next contends that he should be afforded

compassionate release because he has medical conditions which cause him to be

“extremely vulnerable to contracting COVID-19 and then suffering potential dire

complications from the virus.” Id. at 2–3. Defendant claims he suffers from

coccidioidomycosis, also known as Valley Fever, a fungus which severely damages

lung tissue and which Defendant claims has damaged 30% of his right lung. Id. at 2.

Defendant states this disease has caused him to suffer from COPD (chronic obstructive

pulmonary disease), and these severe respiratory issues make him vulnerable to serious

complications should he contract COVID-19. Id. at 3. Defendant also claims to suffer

from colitis and high blood pressure. Id. Although Defendant has not filed medical

records on his behalf, the Government filed medical records of Defendant under seal,

which the Court has reviewed. Further, Defendant alleges that he suspected there may

have been three unofficial cases of COVID-19 reported, but that the BOP was not

notifying the prisoner population fearing a panic. Id. He claims the BOP’s response to

COVID-19 has been “totally ineffective” and that staff are not wearing protective gear.

Id. Defendant also raises issues of family circumstances noting that his wife is working
                                           2
Case 8:19-cr-00097-CEH-SPF Document 39 Filed 02/11/21 Page 3 of 9 PageID 212




full time to support his family, including caring for their daughter and “looking after

his elderly parents” and that she needs his help. Id.

      In response, the Government states that Defendant did not exhaust

administrative remedies before filing the instant motion, and therefore the motion

should be dismissed. Doc. 35 at 1–7. And because Defendant is not older than 65 and

his familial circumstances do not support a reduction in his sentence, Defendant must

demonstrate extraordinary and compelling circumstances under USSG §1B1.3, which

the Government argues Defendant fails to do. First, Defendant has provided no

supporting medical documentation to satisfy his burden, and second, the medical

records the Government obtained from the BOP do not show his medical conditions

rise to the level of severity to warrant compassionate release. Id. at 5–13. According to

the Government, the BOP medical records reference diverticulitis, high blood

pressure, and a history of Valley Fever in the early 2000’s with scarring in the right

lung, however, these issues were self-reported, and the records did not reflect a

diagnosis of COPD. Id. at 11. Moreover, a January 30, 2020 x-ray of Defendant’s lungs

showed that his lungs were clear. Id. Further, the Government states that Defendant

is classified as a Care Level 2 inmate, meaning that his conditions are stable such that

they can be effectively managed at the prison. Id. at 11–13; see also Doc. 35-2 at 5.

II.   LEGAL STANDARD

      Under 18 U.S.C. § 3582(b), a judgment of conviction that includes a sentence

of imprisonment “constitutes a final judgment and may not be modified by a district

court except in limited circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010)
                                            3
Case 8:19-cr-00097-CEH-SPF Document 39 Filed 02/11/21 Page 4 of 9 PageID 213




(internal quotations omitted). Those limited circumstances are provided under 18

U.S.C. § 3582(c)(1)(A)(i). Effective December 21, 2018, the First Step Act of 2018

amended section 3582(c)(1)(A) by adding a provision that allows prisoners to directly

petition a district court for compassionate release. That provision states:

      The court may not modify a term of imprisonment once it has been imposed

except that—

      (1) in any case—

            (A) the court, upon motion of the Director of the Bureau of Prisons,
            or upon motion of the defendant after the defendant has fully exhausted all
            administrative rights to appeal a failure of the Bureau of Prisons to bring a
            motion on the defendant’s behalf or the lapse of 30 days from the receipt of
            such a request by the warden of the defendant's facility, whichever is earlier,
            may reduce the term of imprisonment (and may impose a term of
            probation or supervised release with or without conditions that
            does not exceed the unserved portion of the original term of
            imprisonment), after considering the factors set forth in section
            3553(a) to the extent that they are applicable, if it finds that—

                    (i) extraordinary and compelling reasons warrant such a
                    reduction; or

                    (ii) the defendant is at least 70 years of age, has served at
                    least 30 years in prison, pursuant to a sentence imposed
                    under section 3559(c), for the offense or offenses for which
                    the defendant is currently imprisoned, and a determination
                    has been made by the Director of the Bureau of Prisons that
                    the defendant is not a danger to the safety of any other
                    person or the community, as provided under section
                    3142(g);

             and that such a reduction is consistent with applicable policy
             statements issued by the Sentencing Commission; and

             (B) the court may modify an imposed term of imprisonment to the
             extent otherwise expressly permitted by statute or by Rule 35 of
             the Federal Rules of Criminal Procedure. . . .
                                               4
Case 8:19-cr-00097-CEH-SPF Document 39 Filed 02/11/21 Page 5 of 9 PageID 214




18 U.S.C. § 3582(c)(1) (italics reflecting amendment under First Step Act).

Accordingly, a court may reduce a sentence upon motion of a defendant provided that:

(1) the inmate has either exhausted his or her administrative appeal rights of the BOP’s

failure to bring such a motion on the inmate’s behalf or has waited until 30 days after

the warden has received such a request; (2) the inmate has established “extraordinary

and compelling reasons” for the requested sentence reduction; and (3) the reduction

follows the Sentencing Commission’s policy statement. See id. Courts are to consider

the § 3553(a) factors, as applicable, as part of the analysis.2 See §3582(c)(1)(A).

        The defendant generally must establish that compassionate release is warranted.

See United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (providing that

defendant bears the burden of establishing a reduction of sentence is warranted under

§ 3582(c) due to a retroactive guideline amendment); United States v. Heromin, No. 8:11-

cr-550-T-33SPF, 2019 WL 2411311, at *2 (M.D. Fla. June 7, 2019) (citing Hamilton in

the context of a § 3582(c) motion for compassionate release).

III.    DISCUSSION




2
  These factors include: (1) the nature and circumstances of the offense and the history and
characteristics of the defendant; (2) the need for the sentence imposed to reflect the seriousness of the
offense, to promote respect for the law, and to provide just punishment for the offense; to afford
adequate deterrence to criminal conduct; to protect the public from further crimes of the defendant;
and to provide the defendant with needed educational or vocational training, medical care, or other
correctional treatment in the most effective manner; (3) the kinds of sentences available; (4) the kinds
of sentence and the sentencing range established for the applicable category of offense committed by
the applicable category of defendant as set forth in the guidelines; (5) any pertinent policy statement
issued by the Sentencing Commission; (6) the need to avoid unwarranted sentence disparities among
defendants with similar records who have been found guilty of similar conduct; and (7) the need to
provide restitution to any victims of the offense. 18 U.S.C. § 3553(a).
                                                   5
Case 8:19-cr-00097-CEH-SPF Document 39 Filed 02/11/21 Page 6 of 9 PageID 215




       A.     Failure to Satisfy Administrative Exhaustion

       Defendant has not satisfied administrative exhaustion, and thus, for this reason

alone, Defendant’s motion is due to be denied. Under 18 U.S.C. § 3582(c)(1), a

defendant must exhaust administrative remedies within the BOP before moving for

compassionate release. “Section 3582(c)(1)(A) unambiguously provides that a

defendant may either move for compassionate release after the defendant has fully

exhausted administrative remedies or ‘the lapse of 30 days from the receipt of such a

request by the warden of the defendant’s facility, whichever is earlier.’” United States v.

Smith, No. 3:97-cr-120-J-34PDB, 2020 WL 5106694, at *3 (M.D. Fla. Aug. 31, 2020).

       Here, Defendant has offered no evidence to demonstrate he made any effort to

exhaust his administrative remedies by first seeking compassionate release from the

BOP Warden, apparently deeming it futile to do so. Doc. 32 at 2. Because Defendant

has not exhausted his administrative remedies, he may not pursue his claim in this

Court and his motion is due to be denied.

       B.     No Extraordinary and Compelling Reasons Exist

       Even if Defendant could show he exhausted administrative remedies, his

motion nevertheless fails to show an extraordinary or compelling reason for

compassionate release.      Under Hamilton, a defendant must establish                that

compassionate release is warranted. 715 F.3d at 337. Specifically, under 18 U.S.C. §

3582(c)(1)(A) as amended by the First Step Act, a defendant must show (1) that he is

70 years old and has served at least 30 years of incarceration and meets other

enumerated criteria, or; (2) that he has an extraordinary and compelling reason for
                                            6
Case 8:19-cr-00097-CEH-SPF Document 39 Filed 02/11/21 Page 7 of 9 PageID 216




compassionate release. Here, Defendant is 58 years old and has been incarcerated for

approximately 18 months of a 40-month sentence. Doc. 30 at 2. Thus, Defendant does

not qualify for compassionate release under the first provision and must demonstrate

an extraordinary and compelling reason to satisfy § 3582(c)(1)(A).

      “[T]he mere existence of COVID-19 and the possibility it may spread to a

particular prison” is not an extraordinary and compelling reason for compassionate

release. United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). Stable, controlled

medical conditions do not meet the requirements of U.S.S.G. § 1B1.13 as an

extraordinary and compelling reason for a prisoner’s compassionate release even when

a large number of other prisoners at the facility contracted COVID-19 and recovered.

United States v. Alexander, No. 6:18-cr-124-Orl-37GJK, 2020 U.S. Dist. LEXIS 134347,

at *2 (M.D. Fla. July 29, 2020) (holding that a prisoner did not show extraordinary

and compelling reasons for compassionate release based on stable medical conditions

including controlled asthma when the BOP website noted that many inmates had

recovered from COVID-19 but the prison was not currently “plagued with COVID-19

cases”). Here, Defendant fails to provide medical evidence showing that his medical

conditions are unstable or uncontrolled. Further, Defendant does not claim he is not

receiving medical care for his condition or cannot care for himself. In fact, the records

submitted by the Government demonstrate his medical conditions are being

monitored, he is receiving medications and care, and Defendant’s motion indicates he

uses an inhaler daily. As noted by the Government, Defendant’s conditions are not as



                                           7
Case 8:19-cr-00097-CEH-SPF Document 39 Filed 02/11/21 Page 8 of 9 PageID 217




debilitating as he claims; they are stable and controlled, and he is receiving medical

monitoring and care. Doc. 35 at 11–13.

       Defendant claims it is inevitable that COVID-19 will spread to Edgefield FCI.

Doc. 32 at 2–3. And while this may be the case, it appears that the facility is managing

any outbreak. Data retrieved from the BOP website shows that Edgefield FCI currently

has 4 inmates and 23 staff members testing positive for COVID-19, with 219 inmates

and 10 staff members having recovered from COVID-19. COVID-19 Cases,

https://www.bop.gov/coronavirus/ (last accessed Feb. 11, 2021). There have been

two inmate deaths due to COVID-19. See id. The Court finds that Defendant has not

provided evidence that his medical conditions are such that he cannot adequately care

for himself in the prison environment. And although COPD has been identified as a

risk factor for COVID-19 according to the Centers for Disease Control (CDC),

Defendant does not provide evidence of such a diagnosis. The Court notes that

Defendant’s medical records show his lungs were clear in x-rays taken on January 30,

2020, and again on May 7, 2020. While the Court is sensitive to legitimate public safety

concerns created by the COVID-19 pandemic, the possibility of exposure to COVID-

19 alone cannot constitute extraordinary and compelling reasons for compassionate

release.

       Defendant’s reference to familial circumstances similarly do not provide

Defendant with a remedy. Defendant’s contention that he needs to help his working

wife care for his daughter and elderly parents does not qualify as an extraordinary and

compelling reason. Specifically, as discussed in the Commentary to USSG, § 1B1.13,
                                           8
Case 8:19-cr-00097-CEH-SPF Document 39 Filed 02/11/21 Page 9 of 9 PageID 218




“family circumstances” constituting an extraordinary and compelling reason refers to

“(i) [t]he death or incapacitation of the caregiver of the defendant’s minor child or

minor children [or] (ii) [t]he incapacitation of the defendant’s spouse or registered

partner when the defendant would be the only available caregiver for the spouse or

registered partner.” U.S.S.G. 1B1.13, cmt. N.1(C). Such circumstances do not exist

here, and there is no record evidence to demonstrate why this provision should be

extended to Defendant’s situation. Thus, Defendant fails to satisfy his burden of

showing extraordinary and compelling circumstances exist to support a reduction in

his sentence. Having shown that Defendant has not met his burden of proof in

establishing extraordinary and compelling reasons for compassionate release or

resentencing, the Court need not analyze the sentencing factors in 18 U.S.C. § 3553(a).

Defendant’s Motion is due to be denied. Accordingly, it is hereby

      ORDERED:

      Defendant’s Motion for Compassionate Relief Pursuant to 18 U.S.C. §

3582(c)(1)(A) Under 4205(g) (Doc. 32) is DENIED.

      DONE AND ORDERED in Tampa, Florida on February 11, 2021.




Copies to:
Richard Bell, pro se
Counsel of Record




                                          9
